DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Amendment
The amendments to the (specifications, claims) filed on October 21, 2021 have been entered. Claims 1-20 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 7-8, 11, 16, 19 and 20, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1, 13 and 19 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector configured to be inserted into a receptacle connector with a cage, the plug connector the first electromagnetic shielding portion being in mechanical and electrical contact with both the metal shell and a cage of a receptacle connector on at least two opposing sides of the plug connector when, when the plug connector has been fully inserted into an opening of the cage, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector configured to be inserted into a receptacle connector with a cage having an opening, the plug connector comprising: a metal shell; and a conductive elastic member comprising a conductive elastic body held to the metal shell, the conductive elastic body having a first electromagnetic shielding portion and a second electromagnetic shielding portion, a height of the first electromagnetic shielding portion being lower than a height of the second electromagnetic shielding portion relative to the metal shell, the first electromagnetic shielding portion being in mechanical and electrical contact with both the metal shell and a cage of a receptacle connector along a top and a bottom portions when the plug connector has been fully inserted into an opening of the cage, and the second electromagnetic shielding portion being in mechanical and electrical contact with an edge of the cage positioned at the opening, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
when the plug connector has been fully inserted into an opening of the cage, and the second electromagnetic shielding portion being in mechanical and electrical contact with an edge of the cage positioned at the opening, wherein the conductive elastic bodies further have a supporting portion positioned behind the second electromagnetic shielding portion of the conductive elastic body and abutting against the metal shell, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831